UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7153



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-95-284, CA-99-842-1)


Submitted:   December 18, 2002            Decided:   February 3, 2003


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. Benjamin H. White, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Davis seeks to appeal the district court’s orders: (1)

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000); and (2)

denying his motion for recusal of the district court judge.    Davis

also seeks to appeal the magistrate judge’s order denying his

motion to recuse the magistrate judge.     An appeal may not be taken

to this court from the final order in a motion under § 2255 unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the movant can demonstrate both

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).   We have reviewed the record and conclude for the reasons

stated by the district court that Davis has not satisfied either

standard.   See United States v. Davis, Nos. CR-95-284; CA-99-842-1


                                 2
(M.D.N.C. Nov. 1, 2001; filed Jan. 8, 2002 & entered Jan. 9, 2002;

filed May 9, 2002 & entered May 10, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3